0Rl0lt\IAl,
                           l|n tbe @nite! $.tafts [,ourt                                                 of   fpDtrsl @lsims
                                                                                           No. l4-408C
                                                                                      (Filed: June 4,2014)

:* :i *,1. :t   **t   1.   * * {,'t * * * * * * * * *   :1.,1'   r'   **   :}   **   :*   *******   *                       FILED
WILLIAM D. SLONE.
                                                                                                                           JUN   -4   2014
                                             Plaintiff,
                                                                                                                          U.S. COURTOF
                                                                                                                         FEDERALCI-AIIfiI


THE TINITED STATES,
                                                                                                    :f

                                             Defendant.                                             *
*:1.,t*    *** **{. 't *         ,t :i   **********              *** *** *** *** ***

                                                                                OPINION AND ORDER

         On May 6,2014, plaintiffin the above-captioned case, appearing pgq se, filed a complaint
and an application to proceed in forma pauperis. Plaintiff, who is cunently incarcerated in Pine
West Liberty, Kentucky, contends that he has suffered "unjust conviction and imprisonment,"
Compl. 1, and that he is entitled to "$200,000 plus cost[s]" in damages, id. at 7. He challenges
his alleged "transfer of custody" from Kentucky state jurisdiction to federal jurisdiction. Id. at 2.
He also contends that a separate case that he filed pursuant to 42 U.S.C. $ 1983 was inconectly
"recharacterized" as two separate petitions for a writ ofhabeas corpus, "without notice" to him,
id., but that he has still been "deprived . . . ofa fair habeas corpus," id. at 5. Further, he states
that his due process rights under the Fourteenth Amendment to the United States Constitution
("U.S. Constitution"), id. at 2-3, as well as his rights under the Fourth and Sixth Amendments,
have been violated, id. at 5. He also argues that he has been deprived ofhis rights pursuant to
the Constitution of the Commonwealth of Kentucky. Id. This court lacks jurisdiction to
entertain plaintiff s claims and must therefore dismiss his complaint.

        Whether the court has jurisdiction to decide the merits of a case is a threshold matter.
See Steel Co. v. Citizens for a Better Env't,523 U.S.83,94-95 (1998). "Without jurisdiction the
court cannot proceed at all in any cause. Jurisdiction is power to declare the law, and when it
ceases to exist, the only function remaining to the court is that of announcing the fact and
dismissing the cause." Ex parte McCardle, 74 U.S. (7 Wall.) 506, 514 (1868). The parties or the
court on its own initiative may challenge the existence of subject matter jurisdiction at any time.
Folden v. United states,379 F .3d 1344, 1354 (Fed. Cir. 2004).

       Further, the ability ofthe United States Court of Federal Claims ("Court ofFederal
Claims") to entertain suits against the United States is limited. "The United States, as sovereign,
is immune from suit save as it consents to be sued." United States v. Sherwood, 312 U.S. 584,
586 (1941). The waiver of immunity "cannot be implied but must be unequivocally expressed."
United States v. King, 395 U.S. 1,4 (1969). The Tucker Act, the principal statute governing the
 jurisdiction of this court, waives sovereign immunity for claims against the United States not
  sounding in tort that are founded upon the United States Constitution, a federal statute or
 regulation, or an express or implied contract with the United States. 28 U.S.C. $ 1a91(a)(1)
  (2006). However, the Tucker Act is merely ajurisdictional statute and "does not create any
  substantive right enforceable against the United States for money damages." United States v.
 TesLan,424 U.S.392,398 (1976). The substantive right must appear in another source of law,
 such as a "money-mandating constitutional provision, statute or regulation that has been violated,
 or an express or implied contract with the United States." Loveladies Harbor. Inc. v. United
 States, 27 F.3d 1545, 1554 (Fed. Cir. 1994) (en banc).

         In this case, plaintiffdoes not allege any claims based on a contract with the United
 States or a money-mandating constitutional provision, federal statute, or federal regulation. He
 challenges his alleged transfer ofcustody from state to federal authorities, but the Court of
 Federal Claims lacks jurisdiction to entertain criminal matters. See Joshua v. United States, 17
F.3d 378,379-80 (Fed. Cir. 1994) (affirming that the Court of Federal Claims had,,,no
jurisdiction to adjudicate any claims whatsoever under the federal criminal code"'); Kania v.
 united states,650 F.2d 264,268 (ct.cl. 1981) (noting that "the role ofthejudiciary inthehigh
 function of enforcing and policing the criminal law is assigned to the courts of general
jurisdiction and not to this court").

            Moreover, to the extent that plaintiff alleges claims pursuant to 42 U.S.C. $ 19g3, the
  court lacks jurisdiction to consider claims under that statute. See Jefferson v. United States, 104
Fed. Cl. 81, 89 (2012) ("[T]he court does not have subject matter jurisdiction over actions arising
  under sections of the civil Rights Acts, including 42 u.s.c. g 19g3, g 1985, and l9s8 (2006) .
                                                                                        $
  . . ."); Marlin v. United Srates, 63 Fed. CL.475,476 (2005) (,,tTlhe Court does noi huue
 jurisdiction to consider civil rights claims brought pursuant to 42 u.S.c.
                                                                                $$ 1991, 19g3, or 19g5
  because jurisdiction over claims arising under the Civil Rights Act resides exclusively in the
  district courts."); Blassineame v. United srates, 33 Fed. cl. 504, 505 (1995) (,,sectio; 19g3 is
  not a jurisdiction-granting statute. District courts are given jurisdiction to hear claims for
  damages for violation of that provision. . . . Such an action cannot be sustained here, however,
  because this court has not been given an equivalent jurisdiction."), affd, 73 F.3d379 (Fed. cir.
  1995). The court also lacks the authority to review a district court's decision adjudging a habeas
 petition; rather, that authority lies with the federal courts ofappeal. see generaliv d.s]Ba.r"orp
 Morte. co. v. Bonner Mall P'qhip, 513 u.s. 1s,27 (1994) ("congress has p."rrribrd u p.i.ury
 route, by appeal as ofright and certiorari, through which parties may seek ielieffrom the legal
 consequences ofjudicial judgments. To allow a party who steps off the statutory path to employ
 . . . [a] collateral attack on thejudgment would-quite apart from any considerations of faimess
                                                                                                     to
 the parties-disturb the orderly operation of the federal judicial system."); Joshua v. united
 states, 17 F.3d 378, 380 (Fed. cir. 1994) ("[T]he court ofF.derul cluio's d*. not ha*
jurisdiction to review the decisions ofdistrict courts . . . relating to proceedings
                                                                                      before those
courts.").

        Further, plaintiff contends that his rights under Kentucky's constitution have been
deprived, but the Tucker Act only provides forjurisdiction for claims arising under the United
states constitution, not state constitutions. See 28 U.S.c. 1491. plaintiff does assert
                                                             $
violations of some amendments to the U.s. constitution, but because of the nature ofthese
claims, the court lacks jurisdiction to hear them. Specifically, the Fourth Amendment's Search
and Seizure Clause does not mandate the payment of money damages, and thus cannot provide a
basis for jurisdiction in this court. See Brown, 105 F.3d at 623; cf. Crocker v. United States, 125
F .3d 1475, 1476 (Fed. Cir. 1997) ("The Court of Federal Claims . . . does not have jurisdiction to
hear . . . due process or seizure claims under the Fifth Amendment to the United States
Constitution."). The court also does not have jurisdiction to hear plaintiff s Sixth Amendment
claims. Duore v. United States,229 Ct. CI.706,706 (1981) (per curiam) ("[T]he fourth and
sixth amendments do not in themselves obligate the United States to pay money damages; and,
therefore, we have no jurisdiction over such claims."). Additionally, because the due process
clause of the Fourteenth Amendment is not money-mandating, the court lacks jurisdiction over
such claims. See LeBlanc v. United States, 50 F.3d 1025,1028 (Fed. Cir. 1995) ("[T]he Due
Process Clauses ofthe Fifth and Fourteenth Amendments [and] the Equal Protection Clause of
the Fourteenth Amendment . . . [are not] a sufficient basis forjurisdiction because they do not
mandate payment of money by the govemment."); Mullenberg v. United States , 857 F .2d 770,
773 (Fed. Cir. 1988) (holding that the Due Process and Equal Protection Clauses "do not trigger
Tucker Actjurisdiction in the courts"); Pleasant-Bey v. United States, 99 Fed. C|.363,367
(2011) ("[T]his court does not have j urisdiction over claims based on either the Thirteenth
Amendment or Fourteenth Amendment because neither mandates the payment of money
damages.").

        Finally, plaintifffiled, concunent with his complaint, an application to proceed in forma
pauperis. Pursuant to 28 U.S.C. $ 1915, courts of the United States are permitted to waive filing
fees and security under certain circumstances.' Sgg 28 U.S.C. $ 1915(a)(1); see also Haves v.
United States, 71 Fed. Cl. 366,366-67 (2006) (concluding that 28 U.S.C. g 1915(a)(1) applies ro
both prisoners and nonprisoners alike). Plaintiffs wishing to proceed in forma pauperis must
submit an affidavit that lists all of their assets, declares that they are unable to pay the fees or .
give the security, and states the nature of the action and their beliefthat they are entitled to
redress. 28 u.s.c. $ 1915(a)(l). Further, prisoners must hle "a certified copy of the trust fund
account statement (or institutional equivalent) for the prisoner for the 6-month period
immediately preceding the filing ofthe complaint . . . obtained from the appropriate official of
each prison which the prisoner is or was confined." Id. g 1915(a)(2).

        Plaintiffhas substantially satisfied the requirements set forth in section l9l5(a). The
court therefore grants plaintiffs application to proceed in forma pauperis and waives plaintiff s
prepayment of the filing fee. Notwithstanding the court's waiver, prisoners seeking to proceed in
fgrma pauperis are required to pay, over time, the filing fee in full. Id. $ 1915(b). Thus, plaintiff
shall be assessed, as a partial payment of the court's filing fee, an initial sum of twenty percent of

         ' while the court of Federal claims is not generally considered to be a "court of the
 United States" within the meaning of title twenty-eight of the United States code, the court has
jurisdiction to grant or deny applications to proceed in forma pauperis. see 2g u.s.c. 2503(d)
                                                                                         $
 (deeming the Court ofFederal Claims to be "a court of the United States" for the purpoies of28
u.s.c. $ 1915); see also Matthews v. United states,72 Fed. c\.274,277 -78 (2006) (recognizing
that Congress enacted the Court ofFederal Claims Technical and Procedural Improvements Act
of 1992, authorizing the court to, among other things, adjudicate applications to proceed in forma
pauperis pursuant to 28 U.S.C. g 1915).
the greater of(l) the average monthly deposits into his accolrnt, or (2) the average monthly
balance in his account for the six-month period immediately preceding the filing of his
complaint. Id. $ 1915(bxl). Thereafter, plaintiff shall be required to make monthly payments   of
twenty percent ofthe preceding month's income credited to his account. Id. $ 1915(b)(2). The
agency having custody of plaintiff shall forward payments from plaintiff s account to the Clerk
ofthe Court ofFederal Claims each time the account balance exceeds $10 and until such time as
the filing fee is paid in full. Id.

       In sum, the court GRANTS plaintiffs application to proceed in forma pauperis and
 DISMISSES plaintiff s complaint for lack ofjurisdiction. The clerk is directed to enter
judgment accordingly.

       IT IS SO ORDERED.